        Case 9:19-cv-00160-DLC Document 32 Filed 06/11/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JERRY POLLOCK, as Personal
  Representative for the Estate of                  CV 19–160–M–DLC
  LAURIE CREASEY,

                       Plaintiff,                    ORDER

        vs.

  SAMSUNG ELECTRONICS
  AMERICA, INC., a New Jersey
  Corporation; VERIZON WIRELESS
  SERVICES; and WIRELESS
  ADVOCATES LLC,

                       Defendants.

      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 31),

      IT IS ORDERED that this matter is DISMISSED with prejudice, each party

to bear its own costs and fees. To the extent that the Stipulation is filed as a

motion, the motion (Doc. 31) is GRANTED. The trial set for November 15, 2021

and all other deadlines are VACATED.

      Dated this 11th day of June, 2021.




                                          -1-
